Citation Nr: 0720016	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  95-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980 and from January 1988 to January 1992, with 
subsequent service in the U.S. Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied service 
connection for a chronic acquired psychiatric disorder, 
lumbosacral strain, and degenerative joint disease of the 
cervical spine.  

The veteran submitted a notice of disagreement (NOD) 
regarding the psychiatric disorder claim in April 1995.  He 
was furnished a statement of the case (SOC) in May 1995, and 
perfected his appeal by submitting a Form 9 (substantive 
appeal) in the same month.  In July 1997 the veteran 
testified before the undersigned regarding his claim of 
entitlement to service connection for a psychiatric disorder.  
A transcript of that hearing is of record.  In February 1998, 
the Board remanded the psychiatric disorder claim for further 
development.  

In the May 1995 Form 9, the veteran also expressed 
disagreement with the denial of service connection for a 
cervical spine disorder and a low back disorder.  He was 
provided with an SOC addressing these two claims in May 2000.  
The veteran submitted a Form 9 in the same month.  In his 
Form 9, the veteran requested a hearing before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  However, in 
an October 2002 statement, the veteran's representative 
indicated that the veteran was withdrawing his request for a 
hearing.  See 38 C.F.R. § 20.704(e) (2006).  

In December 2003 the Board remanded the claims of entitlement 
to service connection for a chronic acquired psychiatric 
disability, a cervical spine disorder, and a low back 
disorder.  A September 2006 rating decision granted service 
connection for paranoid schizophrenia with dysthymia and 
lumbosacral strain.  Therefore, these matters are no longer 
in appellate status.  

The December 2003 remand pointed out that, in his May 2000 
Form 9, the veteran had requested reopening of his claim of 
entitlement to service connection for seminoma of the right 
testis.  The Board referred this request to reopen to the RO 
for appropriate action.  It does not appear that any action 
has been taken on this claim, as such, it is again referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2003 remand instructed that the veteran be 
afforded a VA examination to evaluate the nature and etiology 
of any cervical disorder.  The examiner was asked to diagnose 
all current cervical disorders and, for each disorder 
diagnosed, was asked to opine whether it was at least as 
likely as not that the disorder developed either during the 
veteran's first period of service, from November 1976 to 
November 1980, or during the second period of service, from 
January 1988 to January 1992.  In addition, if the disorder 
was a form of arthritis, the examiner was asked to opine as 
to whether it was at least as likely as not present to 
disabling degree within a year of the veteran's separation 
from either period of service.  

The veteran underwent VA examination in January 2005.  The 
examiner noted that the veteran had a motor vehicle accident 
in September 1992, when he ran into a truck, and that he had 
a similar accident a couple of months later.  The assessment 
was infrequent neck pain, which appears to be muscular in 
nature.  The examiner opined that this neck pain was brought 
on by the September 1992 motor vehicle accident, because it 
did not exist during active duty.  The examiner added that it 
was probable that the veteran had some degenerative changes 
in the cervical spine which might be age-related.  X-ray of 
the cervical spine revealed findings consistent with 
degenerative changes.  

Despite the X-ray evidence of degenerative changes in the 
cervical spine, the examiner did not opine as to whether it 
was at least as likely as not that such changes were present 
to disabling degree within a year of the veteran's separation 
from either period of service.  In addition, although the 
examiner's statement that any degenerative changes in the 
cervical spine were likely age-related suggests that they are 
not related to either period of active service, as the claim 
is being remanded, the Board finds that the examiner should 
be asked to more clearly express an opinion as to whether 
degenerative changes in the cervical spine are at least as 
likely as not related to either period of active duty.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

The veteran has reported, and his service personnel records 
reflect, service in the U.S. Army Reserves after January 
1992.  The December 2003 remand instructed that any medical 
and personnel records regarding the veteran's Reserves 
membership not yet obtained, be requested from appropriate 
military sources.  In September 2004 a request was made to 
the U.S. Army Reserve Personnel Center (AR-PERSCOM) in St. 
Louis, for verification of reported service in the Army 
Reserves from January 1992 to January 1996, and for medical 
records from that period of service.  No response to this 
request appears in the claims file.  

On remand, another attempt should be made to verify the 
veteran's reported Reserve service, including all periods of 
active duty for training.  All service medical records for 
any period of Reserve service should be associated with the 
claims file.  38 U.S.C.A. § 5103A(b)(3) (providing that 
efforts to obtain records in the custody of a Federal agency 
will continue until they are obtained or it is reasonably 
certain that they do not exist).  

In addition, the veteran has reported that he was in a motor 
vehicle accident in November 1992.  In his August 1993 claim, 
the veteran reported that the onset of his cervical disorder 
was in November 1992.  Several treatment reports of record 
attribute the veteran's cervical spine complaints to this 
accident.  In the April 1994 Report of Accidental Injury, the 
veteran reported that he was not on active duty at the time 
of this accident, but that it occurred two weeks prior to 
weekend duty for the U.S. Army Reserves.  He reported 
treatment on the date of the accident at Brookside Hospital; 
however, records of this treatment have not been associated 
with the claims file.  As these records are potentially 
pertinent to the cervical spine claim, and VA has notice of 
the existence of these relevant records, VA has a duty to 
obtain them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  

Also, although the January 2005 VA examiner opined that the 
veteran's cervical pain was brought on by a September 1992 
motor vehicle accident, treatment records regarding this 
accident are not of record.  Reasonable efforts should be 
made to associate with the claims file any treatment records 
related to the September 1992 motor vehicle accident, as they 
may also be pertinent to the claim on appeal.  

In an August 1997 VA Form 21-527 (Income-Net Worth and 
Employment Statement) the veteran reported that he was in 
receipt of Social Security Disability Insurance (SSDI).  
Among his listed disabilities was cervical condition status 
post motor vehicle accidents.  While the veteran reported 
that his SSDI benefits had been terminated pending appeal due 
to part-time employment, a May 2005 Social Security 
Administration (SSA) inquiry response indicated that the 
veteran was in receipt of SSDI, with a disability onset date 
in September 2001.  VA is required to obtain the SSA records 
prior to deciding the veteran's claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

As the veteran's Social Security records have not previously 
been associated with the claims file and may be pertinent to 
the claim of entitlement to service connection for a cervical 
spine disorder, these records should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Contact the service department or any 
other appropriate agency to obtain 
records verifying any service in the U.S. 
Army Reserves, specifically from January 
1992 to January 1996, including any 
periods of active duty for training, and 
any service medical records associated 
with any Reserve service.  If no such 
records can be found, or if they have 
been destroyed, ask for specific, 
written, confirmation of that fact.  

2.  Take all necessary steps to obtain 
all records of treatment furnished to the 
veteran at Brookside Hospital in San 
Pablo, California, in November 1992.  

3.  Ask the veteran to identify any 
treatment for the cervical spine 
resulting from a September 1992 motor 
vehicle accident not already associated 
with the claims file, and take all 
necessary steps to obtain any identified 
records.  

4. Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claims for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
those claims.  

5. Return the claims file to the examiner 
who conducted the January 2005 VA 
examination of the cervical spine.  The 
examiner should review the report of 
examination and the claims file, and 
opine as to whether degenerative changes 
in the cervical spine are at least as 
likely as not related to either period of 
active duty, and as to whether it is at 
least as likely as not that such changes 
were present to disabling degree within a 
year of the veteran's separation from 
either period of service

If the examiner is unable to answer this 
question, the veteran should be afforded 
an examination to obtain the necessary 
information.

6.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



